Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Henry T. Sanders seeks to appeal the district court’s order remanding the civil action against him to state court for lack of subject matter jurisdiction. The district court’s remand order is not reviewable. See 28 U.S.C. § 1447(d) (2006). Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal contentions are adequately presented in the ma*866terials before the court and argument would not aid the decisional process.

DISMISSED.